Citation Nr: 0839946	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1968.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2005 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Jurisdiction rests with 
Portland.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a rating higher than 50 percent 
disabling for PTSD.  The veteran's claim was denied in a June 
2005 rating decision.  The Board notes that additional 
evidence has been associated with the claims folder that was 
not of record when the supplemental statement of the case 
(SSOC) was issued in December 2007.  Specifically, a lay 
statement from the veteran's spouse has been submitted.  The 
statement is relevant as it discusses the veteran's PTSD and 
the social, family and occupational ramifications.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304(c) (2008).  The record does not 
reflect that the veteran has waived RO consideration of the 
additional evidence received since the December 2007 SSOC.  
Thus, remand is required for RO consideration of this 
evidence in the first instance.


Accordingly, the case is REMANDED for the following action:

The AOJ should review the additional 
evidence and issue a SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




